*1256OPINION.
Siefkin :
The gift of the shares of stock involved in this proceeding was within two years prior to the decedent’s death and is, therefore, presumed to be in contemplation of death by the provisions of section 402(c) of the Revenue Act of 1918. That presumtion is not conclusive, however, and we are satisfied from the evidence that the transfer was not either in contemplation of death or intended to take effect in possession or enjoyment at or after death, both of which contentions are made by the respondent. We come to this conclusion on the record before us and it is not necessary for us to decide the interesting points raised by the petitioner based upon the proposition that the decisions of the Pennsylvania courts as to tlie nature of this transfer under a statute similar to the Federal statute constitute a rule of property which is binding on the Board and should not be disturbed because of the full faith and credit clause. We can not refrain from mentioning, however, that the full faith and credit clause of the Constitution of the United States refers to dealing between the States. Article IY, section 1.
Judgment will be entered on 15 days' notice, wider Rule 50.